Citation Nr: 1539601	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable initial disability rating for a nodule, left lower lobe thyroid, evaluated as hypothyroidism.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from May 2002 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a thyroid disability and assigned a noncompensable rating.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his June 2015 hearing and in a September 2014 brief, the Veteran and his representative asserted that his thyroid disability has worsened since the time of his last examination in 2006.  The Veteran also noted that he has now been diagnosed as suffering from additional nodules on his thyroid.  In light of the almost nine years since the Veteran's previous examination and the evidence that his disability has worsened, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records and associate them with his claims file.  

2.  With any necessary assistance from the Veteran, obtain records of the Veteran's treatment for his thyroid disability from all indicated private medical providers.  

3.  Following the above ordered development, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's thyroid disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




